Case 6:19-cv-02237-RBD-LRH Document 83 Filed 02/23/21 Page 1 of 6 PageID 4447




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


UNITED STATES OF AMERICA
and STATE OF FLORIDA ex rel.
OMNI HEALTHCARE, INC.,

               Plaintiffs

v.                                                  CASE NO: 6:19-cv-02237-RBD

HEALTH FIRST, INC.; HEALTH FIRST
MEDICAL GROUP, LLC; STEVEN JOHNSON;
JOSEPH FELKNER; DREW RECTOR;
LEONARD GRECUL; MARK MENDOLLA;
THOMAS SWAIN; STEVEN KARAS;
ENRIQUE POLANCO; JOSEPH McCLURE;
LEE SCHEINBART; SIMON VINARSKY;
MATTHEW GERRELL; AMIT BAROCHIA;
RICHARD SPRAWLS; ASISH DALAL;
JOHN BOMALASKI; GERMAINE BLAINE;
FIRAS MUWALLA; RITESH PATIL;
GRAINGER STEELE LANNEAU;
JAMES NEEL; and JEFFREY STALNAKER,

               Defendants.
                                                    /

     DEFENDANTS’ MOTION TO STRIKE RELATOR OMNI HEALTHCARE, INC.’S
      RESPONSE TO DEFENDANTS’ RESPONSE ON THE HOYER LAW GROUP’S
                        MOTION TO WITHDRAW

       Defendants Health First, Inc. and Health First Medical Group, LLC (collectively “Health

First”), together with the Executive Defendants,1 the Cardiologist Defendants,2 and the Oncologist




1
        The Executive Defendants are Defendants Steven Johnson, Joseph Felker, Drew Rector,
Jeffrey Stalnaker, and Matthew Gerrell.
2
        The Cardiologist Defendants are Leonard Grecul, Mark Mendolla, Thomas Swain, Steven
Karas, and Enrique Palanco.


                                                                                           7637383.1
Case 6:19-cv-02237-RBD-LRH Document 83 Filed 02/23/21 Page 2 of 6 PageID 4448




Defendants3 (collectively “Defendants”) move to strike Relator Omni Healthcare, Inc.’s Response

to Defendants’ Response on the Hoyer Law Group’s Motion to Withdraw because it violates Local

Rule 3.01 in multiple ways and, in the alternative, to deny Omni’s requested extension of time

because no good cause exists for the requested extension. (Doc. 82)

        Procedurally, the filing is improper on its face. Styled a “Response to Defendants’

Repsonse [sic] on the Hoyer Law Group’s Motion to Withdraw,” the filing is tantamount to an

unauthorized Reply filed without leave of Court in violation of Local Rule 3.01(d). In the event

the Court construes the “Response” as a motion, it lacks a Local Rule 3.01(g) certification, and

there was no conference with Defendants’ counsel in any event. See Doc. 63 at 6 (“The Court will

strictly enforce the Good Faith Conference and Certification Requirements. Failure to satisfy the

Duty to Confer provides sufficient grounds for denial of a non-exempt motion and imposition of

sanctions. Further, the Court will strike any non-exempt motion that is filed without a compliant

Certification.”).4




3
        The Oncologist Defendants are Joseph McClure, Lee Scheinbart, Simon Vinarsky, Firas
Muwalla, Grainger Steele Lanneau, Ritesh Patil, James Neel, Richard “Duff” Sprawls, John
Bomalaski, Amit Barochia, Germaine Blaine, and Ashish Dalal.
4
        The Court’s Case Management and Scheduling Order requires that “the moving party shall
engage in a substantive conversation with the opposing party – in person or by telephone – . . . .
The duty to confer is not satisfied by mere correspondence . . . .” (Doc. 63 at 6) (emphasis in
original) No such conference occurred here. Instead, at 4:57 p.m., Monday, February 22, 2021,
Marcos E. Hasbun, counsel for Health First, received a voicemail message from attorney Deborah
Winegard from Whatley Kallas, LLP seeking Defendants’ position on Omni’s request to have until
March 1, 2021 to file a third amended complaint. At 5:20 p.m., Ms. Winegard followed up with
an email to counsel for all Defendants reiterating that request. Before counsel for the Defendants
had an opportunity to confer with each other and provide their position on the extension request,
Omni filed its “Response” at 6:40 p.m. This morning, at 11:00 am, Health First counsel conferred
with Ms. Winegard to advise Defendants opposed the requested extension, and to request that
Omni’s “Response” be withdrawn as a procedural nullity, or otherwise be subject to a motion to
strike.

                                                2
                                                                                           7637383.1
Case 6:19-cv-02237-RBD-LRH Document 83 Filed 02/23/21 Page 3 of 6 PageID 4449




       Procedural deficiencies aside, Defendants also object to granting Omni until March 5, 2021

to file a Third Amended Complaint because no substantive basis exists to do so. First, Rule 3.01(a)

requires a “statement of the basis for the request” in a motion, but Omni’s filing provides none.

Omni previously apprised the Court that it intended to replace the Hoyer Law Group with new

counsel on February 1, 2021—before the original February 4, 2021, deadline to file any amended

complaint. (Doc. 70, Doc. 72 at 2) The planned withdrawal of Omni’s original counsel was known

three weeks ago, and the appearance of replacement counsel now, standing alone, is not a basis to

further extend the February 24, 2021 deadline. Indeed, Local Rule 2.02(c)(4) makes clear that “[a]

party that discharges a lawyer must obtain substitute counsel in time to comply with the

deadlines.”5 Further, Omni obtained a de facto extension of the original February 4, 2021, deadline

by filing a meritless, last-second motion for reconsideration, which the Court noted represented an

“inappropriate” attempt to “avoid complying with the Court’s deadline.” (Doc. 78 at 3 n. 1) And

though the Court extended Omni’s deadline to February 24, 2021, even after that inappropriate

maneuver, Omni now makes yet another last second request to further extend the deadline without

providing the Court with any discernible reason for doing so.

       Second, Omni has repeatedly represented to the Court that it will not file a third amended

complaint. Omni made that representation on November 11, 2020, when it filed Relator’s consent

motion for leave to file its seconded amended complaint. (Doc. 47 at ¶ 5) The Court cited that

agreement when granting Omni leave to file the Second Amended Complaint. (Doc. 49 at 2) In

the Case Management Report, Omni again represented that “[b]y stipulation with Defendants,

Plaintiff has agreed to no further amendments beyond that sought in a pending consent motion to




5
       In any event, Omni currently has two sets of counsel, including the Hoyer Law Group,
which the Court has not given leave to withdraw.

                                                3
                                                                                            7637383.1
Case 6:19-cv-02237-RBD-LRH Document 83 Filed 02/23/21 Page 4 of 6 PageID 4450




file a Second Amended Complaint.” (Doc. 48 at 2) And again on February 1, 2021, Omni

reiterated that it had “stipulated in November 2020 that it would not amend the Second Amended

Complaint.” (Doc. 72 at 2) In light of these prior representations, the absence of any discernible

reason for further extending the deadline to do that which Omni previously affirmed it would not

do is reason alone to deny the requested extension.

       In short, even if the Court were inclined to let Omni’s procedurally improper filing stand,

the substantive relief requested—providing Omni until March 1, 2021 to file a Third Amended

Complaint—should be denied because it is unsupported. Omni provides no cause, let alone good

cause, to further extend a deadline that this Court has already extended from February 4, 2021 to

February 24, 2021. (Doc. 70, 78)

                                   Rule 3.01(g) Certification

       On February 23, 2021, Health First counsel Marcos E. Hasbun and Robert Rhoad conferred

telephonically with Omni counsel Deborah Winegard to advise that Defendants opposed any

extension of the February 24, 2021 deadline, and that Omni’s filing was procedurally improper

and non-compliant with the Local Rules given that any relief sought by Omni must be sought by

way of a motion. Health First requested that Omni withdraw the “Response” and file a motion to

which Health First and the individual defendants could respond. Omni indicated it would not

withdraw the “Response.”

                                                            /s/ Marcos E. Hasbun
                                                            Marcos E. Hasbun




                                                4
                                                                                           7637383.1
Case 6:19-cv-02237-RBD-LRH Document 83 Filed 02/23/21 Page 5 of 6 PageID 4451




 Dated: February 23, 2021                         Respectfully submitted,

 /s/ Robert D. W. Landon, III                      /s/ Marcos E. Hasbun
 Robert D. W. Landon, III                          Marcos E. Hasbun
 (Florida Bar No. 961272)                          Fla. Bar No. 0145270
 Christina Ceballos-Levy                           mhasbun@zuckerman.com
 (Florida Bar No. 0411965)                         ZUCKERMAN SPAEDER LLP
 KENNY NACHWALTER, P.A.                            101 E. Kennedy Blvd.
 Four Seasons Tower                                Suite 1200
 1441 Brickell Avenue, Suite 1100                  Tampa, FL 33602
 Miami, FL 33131                                   Tel: (813) 221-1010
 (305) 373-1000                                    Fax: (813) 223-7961
 rlandon@knpa.com
 ccl@knpa.com                                      Robert T. Rhoad*
                                                   District of Columbia Bar No.456535
                                                   Andy Liu*
 Attorneys for Defendants Amit Barochia, M.D.;     District of Columbia Bar No. 454986
 Germaine Blaine, M.D.; John Bomalaski, M.D.;      NICHOLS LIU LLP
 Ashish Dalal, M.D.; Grainger Steele Lanneau,      700 Sixth St. NW
 Jr., M.D.; Firas Muwalla, M.D.; Joseph            Suite 430
 McClure, M.D.; James Neel, M.D.; Ritesh Patil,    Washington, D.C. 20001
 M.D.; Lee Scheinbart, M.D.; Richard Sprawls,      Tel: (202) 846-9800
 M.D.; and Simon Vinarsky, M.D.                    Fax: (202) 379-9150

                                                   *Admitted pro hac vice

                                                   Attorneys for Defendants Health First, Inc.
                                                   and Health First Medical Group, LLC

 /s/ James H. Fallace__________               /s/ Ryan K. Stumphauzer
 James H. Fallace                             Ryan K. Stumphauzer
 Florida Bar No.: 569909                      Florida Bar No. 0012176
 jim@fallacelarkinlaw.com                     Jacqueline DerOvanesian
 Andrew J. Williams                           Florida Bar No. 125662
 Florida Bar No.: 48817                       STUMPHAUZER FOSLID SLOMAN
 drew@fallacelarkinlaw.com                    ROSS & KOLAYA, PLLC
 FALLACE & LARKIN, L.C.                       Two South Biscayne Boulevard
 1900 Hickory Street, Suite A                 Suite 1600
 Melbourne, FL 32901                          Miami, FL 33131
                                              Telephone: (305) 614-1400
 Counsel for Defendants, Leonard Grecul, Mark Facsimile: (305) 614-1425
 Mendolla, Thomas Swain, Steven Karas, and rstumphauzer@sfslaw.com
 Enrique Polanco                              jderovanesian@sfslaw.com

                                                   Attorneys for the Steven Johnson, Joseph

                                             5
                                                                                         7637383.1
Case 6:19-cv-02237-RBD-LRH Document 83 Filed 02/23/21 Page 6 of 6 PageID 4452




                                                   Felkner, Drew Rector, Jeffrey Stalnaker,
                                                   and Matthew Gerrell




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing has been filed this 23rd day of February, 2021,

by CM/ECF which will provide notification to all attorneys of record.

                                                           /s/ Marcos E. Hasbun
                                                           Marcos E. Hasbun




                                               6
                                                                                      7637383.1
